                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON

SCOTT O. CALLAHAN,            )
                              )                             Case No.
     Plaintiff,               )                          18-cv-389-JMH
                              )
v.                            )
                              )                     MEMORANDUM OPINION
FEDERAL BUREAU OF PRISONS, et )                           & ORDER
al.,                          )
                              )
     Defendants.              )

                               ***
     Federal prisoner Scott Callahan, proceeding pro se, has moved

for additional time to conduct discovery to respond to Defendants’

pending motion to dismiss or, in the alternative, motion for

summary judgment, pursuant to Federal Rule of Civil Procedure

56(d).    [DE 21].          But Callahan has failed to demonstrate how

additional fact discovery will assist him in opposing Defendants’

motion since defendants claim that Callahan’s claims fail as a

matter of law.        As such, since Callahan has failed to demonstrate

how further discovery will assist him in responding to Defendants’

dispositive motion, the motion for additional discovery is DENIED.

                    I.   Factual and Procedural Background

     Callahan indicates that he is an artist and claims that staff

members   at    the      Federal   Medical    Center     (“FMC”)   in   Lexington,

Kentucky are violating his constitutional rights under the First

Amendment      by   censoring      his   artwork   and     preventing    him    from

receiving      certain     pictures      through   the    mail.    [See    DE    1].
Additionally,    Callahan    claims    that    BOP    staff     have   prevented

Callahan from access to the courts.             [See id.].       Callahan sent

requests for discovery to the government on August 23, 2018.               [See

DE 21-2, Letter from US Department of Justice].

     Subsequently, the Defendants moved to dismiss Callahan’s

claims or, in the alternative, for summary judgment.                   [DE 19].

The Defendants contend that Callahan’s claims must be dismissed

because: (1) the Supreme Court has never recognized a Bivens claim

under the First Amendment and a recent Supreme Court opinion

questions whether Callahan may bring a First Amendment claim under

Bivens; (2)     even assuming Callahan has stated a claim upon which

relief can be granted under the First Amendment, Callahan has

failed to state a claim under the First Amendment; and (3) the

government    officials     being    sued     are    entitled    to    qualified

immunity.    [See DE 19].

     On September 20, 2018, the same day that Defendants moved to

dismiss or for summary judgment, Assistant United States Attorney

Cheryl Morgan sent a letter to Callahan informing him that they

had received his discovery requests but that there was no need to

for defendants to engage in discovery until the court ruled on the

pending dispositive motion.         [See DE 21-2].

     Pursuant to the Court’s Order on September 24, 2018, Callahan

is required to respond to Defendants’ Motion [DE 19] on or before

October 24, 2018.     [DE 20].      Now, Callahan asserts that he needs
additional time to conduct fact discovery to properly respond to

Defendants’ motion for summary judgment.

                            II.     Analysis

     To demonstrate that additional discovery is necessary to

respond to a motion for summary judgment, a nonmovant must “show[]

by affidavit or declaration that, for specified reasons, it cannot

present facts essential to justify its opposition.”         Fed. R. Civ.

P. 56(d).    The decision whether to grant a request for additional

discovery lies within the trial court’s discretion.           Egerer v.

Woodland Realty, Inc., 556 F.3d 415, 426 (6th Cir. 2009).

     Here, Callahan has provided an affidavit that lists general

requests for additional discovery, such as: (1) local supplements

related to art work, mail handling, and administrative procedures;

(2) specifics related to the factual allegations made in his

complaint; (3) other instances of the same conduct by the staff at

FMC Lexington; and (4) details related to Defendant Garcia’s

actions on the seizure of artwork, among other requests.        [DE 21-

1, Declaration of Scott Callahan].

     These requests for discovery are extremely broad and general

in nature.    Complying with these discovery requests will impose

administrative    and   financial    burdens   upon   the    government.

Resolving the qualified immunity issue and determining whether

Callahan may bring these claims under Bivens will potentially allow

the government to avoid unnecessary and disruptive discovery in
this case.          See Ashcroft v. Iqbal, 556 U.S. 662, 685 (2009);

Siegert v. Gilley, 500 U.S. 226, 236 (1991).

        Furthermore, Callahan has failed to specify how discovery

will assist him in responding the Defendants’ pending motion.

Callahan makes general claims such as, “I am in need of at least

initial discovery in order to have the same information that the

Defendants have in this Summary Judgment setting.”                 [DE 21-1, p.

159].    But Callahan’s motion and accompanying declaration fail to

demonstrate that discovery will help Callahan prove that he may

bring a Bivens action under the First Amendment or that the FMC

Lexington officials are not entitled to qualified immunity.

        Ultimately, the Defendants’ motion asserts that Callahan has

no legal cause of action.         Fact discovery will not assist Callahan

in responding to the pending motion.              Of course, if Defendants’

pending motion to dismiss or for summary judgment is denied,

Callahan will be entitled to pursue additional discovery to support

his claims.         For now, however, the issue before the Court is

whether Callahan’s claims have any legal merit.

                                III.     Conclusion

         To    succeed    under    Rule     56(d),    Callahan    must    provide

specified reasons why he cannot respond to the pending motion for

summary judgment based on the facts currently available to him.

Callahan      has    listed   numerous    broad   discovery    requests    but   a

nonmovant     cannot     gain   additional    discovery   by     simply   listing
requested information and stating that additional discovery is

necessary to respond to a motion for summary judgment.

     Accordingly,   IT   IS   ORDERED   that   Plaintiff’s   motion   for

additional discovery under Fed. R. Civ. P. 56(d) is DENIED.
